              Case 2:19-cv-01745-JLR Document 65 Filed 10/30/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          PHILIPS NORTH AMERICA, LLC,                  CASE NO. C19-1745JLR
            et al.,
11                                                       ORDER GRANTING MOTION
                                 Plaintiffs,             FOR LEAVE TO FILE
12                 v.                                    SURREPLY

13
            SUMMIT IMAGING, INC., et al.,
14
                                 Defendants.
15
            This matter comes before the court on Defendants Summit Imaging, Inc., and
16
     Lawrence R. Nguyen’s (collectively, “Summit”) motion for leave to file a surreply.
17
     (Mot. (Dkt. # 55).) Summit requests leave to file a three-page surreply for the sole
18
     purpose of responding to Plaintiffs Philips North America, LLC, Koninklijke Philips
19
     N.V., and Philips India, Ltd.’s (collectively, “Philips”) arguments based on Federal
20
     Trade Commission v. Qualcomm, Inc., 969 F.3d 974 (9th Cir. 2020) (“Qualcomm”).
21
     (Mot. at 2; see Reply (Dkt. # 54) at 4 (quoting Qualcomm, 969 F.3d at 993, 995).)
22


     ORDER - 1
              Case 2:19-cv-01745-JLR Document 65 Filed 10/30/20 Page 2 of 2




 1   Because Qualcomm was issued the day after Summit filed its opposition to Philips’s

 2   motion, Summit did not have the opportunity to address that case in its opposition. (See

 3   Mot. at 2; see also Resp. (Dkt. #53).) Philips has not opposed Summit’s motion for leave

 4   to file a surreply. (See generally Dkt.)

 5          Having considered the motion, the relevant portions of the record, and the

 6   applicable law, the court GRANTS Summit’s motion for leave to file a surreply (Dkt. #

 7   55). Summit shall file a surreply of no more than three pages in length by no later than

 8   November 5, 2020. Summit’s surreply shall be strictly limited to responding to Philips’s

 9   arguments regarding the applicability of Qualcomm to Summit’s antitrust counter-claim

10   based on Philips’s alleged refusal to deal. (See Dkt. # 54 at 4.)

11          Dated this 30th day of October, 2020.

12

13                                                     A
                                                       JAMES L. ROBART
14
                                                       United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
